                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

WILLIE DOMINICK, III                                      CIVIL ACTION NO. 19-0503

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

MIKE STONE, ET AL.                                        MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Willie Dominick, III’s

claim that he was not appointed counsel within 72 hours of his arrest, as well as his remaining

claims against Sheriff Mike Stone and Police Jury, are DISMISSED as frivolous and for failing

to state claims on which relief may be granted.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

remaining false arrest and unlawful search claims against City Officer Ashcraft and Officer

Jennifer Winzer are STAYED under the following conditions:

         a. If Plaintiff intends to proceed with his claims, he must, within thirty (30) days
         of the date the criminal proceedings against him have concluded, file a motion
         to lift the stay;

         b. If the stay is lifted and the Court finds that Plaintiff’s claims would impugn
         the validity of his conviction, the action will be dismissed under Heck; if no such
         finding is made, the action will proceed absent some other bar to suit;

         c. Plaintiff should not file any more documents in this action until the state court
         proceedings conclude; and

         d. Defendants shall not be required to answer during the stay, and Plaintiff may
 not seek a default judgment or conduct any discovery during the stay.

MONROE, LOUISIANA, this 8th day of July, 2019.




                                         ______________________________________
                                         TERRY A. DOUGHTY
                                         UNITED STATES DISTRICT JUDGE
